Citation Nr: 1315207	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, July 2010, and August 2012, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension had its clinical onset during service or within the first post-service year, or, alternatively, that it was caused or aggravated by a service-connected disability.  

Although the Veteran was not diagnosed with hypertension during service, his service treatment records reflect that his systolic blood pressure readings were continuously elevated in the months prior to his discharge.  Readings were 146/72 in May 2000; 144/82 in August 2000; 148/82 in October 2000; and 142/100 in November 2000.  

There are no clinical records dated in the year immediately following the Veteran's discharge from service.  However, in September 2002, the Veteran's blood pressure reading was 142/84.  The Veteran was diagnosed with diabetes mellitus in May 2003, which was later found to have had its clinical onset during his period of active service.  

In September 2004, the Veteran's blood pressure reading was 138/87; in November 2004, 158/86; and in March 2005, 155/90.   Hypertension was diagnosed in approximately March 2005.  

An April 2010 VA examination found that the Veteran's hypertension "did not appear until after he left the Navy" based on a review of the service treatment records, but did not provide a rationale for these findings, which is particularly important in light of the elevated systolic blood pressure readings in the months immediately prior to the Veteran's discharge from service.  

The Board remanded the matter in August 2012 for a medical opinion on the question of whether hypertension was aggravated beyond its normal progression by any of the Veteran's service-connected disabilities, including diabetes mellitus.  In September 2012, a VA examiner provided an adequate response to the Board's question regarding aggravation.  On further review of the record, however, the question of whether any of the Veteran's service-connected disabilities, including diabetes mellitus, may have caused the Veteran's hypertension has not been adequately developed.  Remand is required so that the September 2012 examiner may clarify his opinion.  

In October 2005, the Veteran applied for VA vocational rehabilitation benefits, citing hypertension as one of the diseases impacting his employability.  These records, and any additional VA records generated since September 2012, must be obtained and made available for Board review.  Notice as to the evidence needed for a claim of secondary service connection must be also be provided.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are satisfied with respect to the secondary service connection claim. 

2.  Request all VA treatment records since September 2012, and any VA vocational rehabilitation file that may exist.  

3.  Return the claims file to the September 2012 hypertension examiner, if available.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to consider the service treatment records and post-service clinical records documenting elevated systolic blood pressure readings, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's hypertension manifested during service or within the first post-service year.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or is proximately due to a service-connected disability, including, but not limited to, diabetes mellitus.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the previous examiner is not available, schedule the Veteran for another VA hypertension examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested during service or within the first post-service year, taking into account the notations of elevated systolic blood pressure readings in the months immediately prior to the Veteran's discharge from service and in the years since his discharge.  

If not, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or chronically worsened by a service-connected disability, to include diabetes mellitus.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

